FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):February 16, 2011 Core Health Care Network, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53714 26-3452407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 S. Virginia Street – 8th Floor, Reno, NV 89501 (Address of principal executive offices) (Zip Code) 877-862-0061 (Registrant's telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is filed by Core Health Care Network, Inc., a Nevada corporation, in connection with the items described below. Item 2.01 Completion of Acquisition or Disposition of Assets CORE Health Care Network (CORE) has acquired 100% of the common shares of Med-Tech Corporation in Duncan, Oklahoma. Med-Tech, established in 2004, is a durable medical equipment (DME) company serving southwest Oklahoma and surrounding states. Founder of DME, Dale Rochell, will remain President of the company and lead the daily operating and growth activities of Med-Tech. CORE purchased 100% of the stock in Med-Tech in exchange for 1.5 million shares of CORE common stock. The audited financial statements prepared in connection with these acquisitions will be filed within the statutory time period. Item 9.01 Financial Statements and Exhibits 10.1 Stock Purchase Agreement to acquire Med-Tech Corporation dated January 10, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Core Health Care Network, Inc., a Nevada corporation Dated:February 16, 2011 By: /s/Lewis C. Warren Lewis C. Warren, Chief Executive Officer 3
